Citation Nr: 0723034	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs, claimed as a foot condition, to include as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to service connection for a scar of the 
medial right leg, claimed as due to a shell fragment wound.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO in St. Paul, Minnesota, which, in pertinent part, denied 
service connection for bilateral heel spurs, hypertension, a 
heart condition, a bilateral eye condition and a right leg 
scar.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only letter sent to the veteran in March 2003 concerned 
claims for post traumatic stress disorder and the above 
issues.  The letter did not satisfy the duty to notify the 
veteran of the evidence needed to establish service 
connection on direct, presumptive or secondary bases, all of 
which are implicated in the issues before the Board.  The 
Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
veteran has had full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims, to 
include notice of the requirements for 
direct, presumptive and secondary service 
connection.  The notice should also inform 
the veteran that he should provide VA with 
copies of any evidence relevant to these 
claims that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Then, the AMC should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

